Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 1 of 20




  Exhibit 8
                                Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 2 of 20




                                          U.S. Patent No. 8,193,792 (“’792 Patent”)
Accused Products
      Samsung products with Intel processors featuring Fully Integrated Voltage Regulators, including without limitation the
Samsung Galaxy Book Flex 13.3” NP930QCG-K01US (“Accused Products”), infringe at least Claims 1 and 10 of the ’792 Patent.

Claim 1
            Claim 1                                                        Accused Products
 [1pre] A circuit comprising:      To the extent the preamble is limiting, each Accused Product comprises the claimed circuit.
                                   For example, the Galaxy Book Flex includes a 10th-generation Intel Core processor, which
                                   contains Intel Fully Integrated Voltage Regulator technology.
                                   See, e.g.:




                                   Screenshot identifying Intel Core i7-1065G7 processor from
                                   https://www.samsung.com/us/computing/galaxy-books/galaxy-book-flex/galaxy-book-flex-13-3-
                                   qled-512gb-storage-s-pen-included-np930qcg-k01us/




                                                                  1
          Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 3 of 20




Claim 1                                             Accused Products




             Screenshot identifying Intel Core i7-1065G7 as a 10th Generation Core processor (formerly Ice
             Lake) from https://ark.intel.com/content/www/us/en/ark/products/196597/intel-core-i7-1065g7-
             processor-8m-cache-up-to-3-90-ghz.html




                                            2
                                  Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 4 of 20




            Claim 1                                                           Accused Products
                                                                                                Circuit




                                     Screenshot, with annotation illustrating the claimed circuit, from
                                     https://www.intel.com/content/www/us/en/products/docs/processors/core/10th-gen-core-families-
                                     datasheet-vol-1.html
[1a] a first voltage regulator;      Each Accused Product includes a first voltage regulator.
                                     For example, the Galaxy Book Flex includes an Intel 10th-generation Core processor featuring
                                     Intel’s Fully Integrated Voltage Regulator (“FIVR”) technology, including a first voltage regulator
                                     that provides a supply voltage to the circuit section at a voltage and current level suitable for use
                                     by the processor’s information processing features (“cores”) during operating mode, as explained
                                     more fully below.
                                     See, e.g.:

                                                                     3
          Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 5 of 20




Claim 1                                           Accused Products
                                                                             Plurality ofvoltage
                                                                             regulators (FIVR)




             Excerpt from 10th Gen Intel Core Processor Families Datasheet, Vol. 1, available at
             https://www.intel.com/content/dam/www/public/us/en/documents/datasheets/10th-gen-core-
             families-datasheet-vol-1-datasheet.pdf




                                          4
          Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 6 of 20




Claim 1                                              Accused Products
                                                                                      Plurality ofvoltage
                                                                                      regulators (FIVR)




             Screenshot, with annotation illustrating the plurality of voltage regulators within the Intel
             processor, of which one is the first voltage regulator, from
             https://www.psma.com/sites/default/files/uploads/tech-forums-packaging/presentations/is87-
             package-and-platform-view-intel%E2%80%99s-fully-integrated-coltage-regulator.pdf




                                            5
          Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 7 of 20




Claim 1                                                Accused Products




                                           First voltage
                                             regulator




             Screenshot, with annotation, from https://www.psma.com/sites/default/files/uploads/tech-forums-
             packaging/presentations/is87-package-and-platform-view-intel%E2%80%99s-fully-integrated-
             coltage-regulator.pdf




                                            6
                        Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 8 of 20




           Claim 1                                                       Accused Products
                                                      FIVR circuit
                                                                    st
                                                    architecture (1
                                                          nd
                                                    and 2 Voltage
                                                       regulator)




                           Screenshot, with annotation, from https://www.researchgate.net/publication/271416878_FIVR_-
                           _Fully_integrated_voltage_regulators_on_4th_generation_IntelR_Core_SoCs
[1b] a second voltage      Each Accused Product includes a second voltage regulator.
regulator; and
                           For example, the Galaxy Book Flex includes an Intel 10th-generation Core processor featuring
                           Intel’s Fully Integrated Voltage Regulator (“FIVR”) technology, including a second voltage
                           regulator that provides a standby voltage to the circuit section at a voltage and current level
                           suitable for use by the processor’s memory element (“cache”) during sleep mode, as explained
                           more fully below.
                           See, e.g.:



                                                             7
          Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 9 of 20




Claim 1                                           Accused Products
                                                                             Plurality ofvoltage
                                                                             regulators (FIVR)




             Excerpt from 10th Gen Intel Core Processor Families Datasheet, Vol. 1, available at
             https://www.intel.com/content/dam/www/public/us/en/documents/datasheets/10th-gen-core-
             families-datasheet-vol-1-datasheet.pdf




                                          8
          Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 10 of 20




Claim 1                                               Accused Products
                                                                                       Plurality ofvoltage
                                                                                       regulators (FIVR)




              Screenshot, with annotation illustrating the plurality of voltage regulators within the Intel
              processor, of which one is the second voltage regulator, from
              https://www.psma.com/sites/default/files/uploads/tech-forums-packaging/presentations/is87-
              package-and-platform-view-intel%E2%80%99s-fully-integrated-coltage-regulator.pdf




                                             9
          Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 11 of 20




Claim 1                                               Accused Products




                                           Second voltage
                                              regulator




              Screenshot, with annotation, from https://www.psma.com/sites/default/files/uploads/tech-forums-
              packaging/presentations/is87-package-and-platform-view-intel%E2%80%99s-fully-integrated-
              coltage-regulator.pdf




                                            10
                          Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 12 of 20




          Claim 1                                                           Accused Products
                                                         FIVR circuit
                                                                       st
                                                       architecture (1
                                                             nd
                                                       and 2 Voltage
                                                          regulator)




                               Screenshot, with annotation, from https://www.researchgate.net/publication/271416878_FIVR_-
                               _Fully_integrated_voltage_regulators_on_4th_generation_IntelR_Core_SoCs
[1c] a circuit section, the    Each Accused Product includes a circuit section, the circuit section comprising a memory element.
circuit section comprising a
memory element and operable    For example, the Galaxy Book Flex includes an Intel 10th-generation Core processor featuring a
to:                            Last Level Cache (“LLC”). The claimed circuit section comprises the LLC, the processor’s
                               information processing unit (cores), and the power control unit.
                               See, e.g.:




                                                               11
          Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 13 of 20




Claim 1                                            Accused Products




              Excerpt from 10th Gen Intel Core Processor Families Datasheet, Vol. 1, available at
              https://www.intel.com/content/dam/www/public/us/en/documents/datasheets/10th-gen-core-
              families-datasheet-vol-1-datasheet.pdf




                                           12
                             Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 14 of 20




            Claim 1                                                         Accused Products
                                                                                              Circuit




                                                                                             Circuit section
                                                                                          (Cores, Cache, PCU)




                                   Annotated screenshot showing circuit and circuit section from
                                   https://www.intel.com/content/www/us/en/products/docs/processors/core/10th-gen-core-families-
                                   datasheet-vol-1.html.
[1d] receive a supply voltage      In each Accused Product, the circuit section is operable to receive a supply voltage from the first
from the first voltage regulator   voltage regulator when in an operating mode.
when in an operating mode;
                                   For example, the Galaxy Book Flex receives a certain core voltage from the first voltage regulator
                                   while in an operating mode, such as a C0 state (“The normal operating state of a processor IA core
                                   where code is being executed”).
                                   See, e.g.:


                                                                   13
          Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 15 of 20




Claim 1                                             Accused Products
                              operating mode




              Excerpt from 10th Gen Intel Core Processor Families Datasheet, Vol. 1, available at
              https://www.intel.com/content/dam/www/public/us/en/documents/datasheets/10th-gen-core-
              families-datasheet-vol-1-datasheet.pdf




                                               14
                                 Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 16 of 20




            Claim 1                                                            Accused Products

                                                                                  Operating mode
                                                                           (first voltage regulator on)




                                     Annotated screenshot from https://www.intel.ru/content/dam/doc/white-paper/energy-efficient-
                                     platforms-2011-white-paper.pdf
[1e] transition from the             In each Accused Product, the circuit section is operable to transition from the operating mode to a
operating mode to a sleep            sleep mode, the transition comprising deactivation of inputs of the circuit section.
mode, the transition
comprising deactivation of           For example, the Intel processor in the Galaxy Book Flex can transition into a sleep mode, such as
inputs of the circuit section;       the C6 state, in which the information processor units flush their L1 instruction/data caches and
and                                  L2 caches, save their architectural state, deactivate their inputs, and deactivate the first voltage
                                     regulator.



                                                                    15
          Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 17 of 20




Claim 1                                                Accused Products
              See, e.g.:



                                                            deactivation of inputs

                 Sleep mode




              Excerpt from 10th Gen Intel Core Processor Families Datasheet, Vol. 1, available at
              https://www.intel.com/content/dam/www/public/us/en/documents/datasheets/10th-gen-core-
              families-datasheet-vol-1-datasheet.pdf

                                       Sleep mode
                                      (Core IVR off)




              Illustrated screenshot from https://www.intel.ru/content/dam/doc/white-paper/energy-efficient-
              platforms-2011-white-paper.pdf




                                              16
                            Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 18 of 20




           Claim 1                                                         Accused Products
[1f] receive a standby voltage   In each Accused Product, the circuit section is operable to receive a standby voltage from the
from the second voltage          second voltage regulator when in the sleep mode, the standby voltage being less than the supply
regulator when in the sleep      voltage and sufficient to preserve an information item stored in the memory element.
mode, the standby voltage
being less than the supply       For example, the Intel processor in the Galaxy Book Flex continues to operate the integrated
voltage and sufficient to        voltage regulator associated with the Last Level Cache during sleep mode (such as the C6 core
preserve an information item     state) in order to receive a lower voltage sufficient to preserve the contents of the LLC memory.
stored in the memory element.    See, e.g.
                                                             Core receives
                                                             supply voltage
                                                            during operating
                                                                 mode




                                                                                      LLC receives lower
                                                                                        voltage from its
                                                                                       IVR during sleep




                                 Illustrated screenshot from https://www.intel.ru/content/dam/doc/white-paper/energy-efficient-
                                 platforms-2011-white-paper.pdf




                                                                17
                                Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 19 of 20




            Claim 1                                                         Accused Products




                                                                            Sleep mode
                                                                          (Core IVR OFF)




                                                                           Sleep mode –
                                                                          Standby voltage
                                                                            (Cache ON)




                                    Illustrated screenshot from https://www.psma.com/sites/default/files/uploads/tech-forums-
                                    packaging/presentations/is87-package-and-platform-view-intel%E2%80%99s-fully-integrated-
                                    coltage-regulator.pdf

Claim 10
           Claim 10                                                         Accused Products
[10pre] A method comprising:        To the extent the preamble is limiting, each Accused Product performs the claimed method.
                                    See supra claim element [1pre].
[10a] delivering to a circuit       Each Accused Product performs delivering to a circuit section of a circuit a supply voltage from a
section of a circuit a supply       first voltage regulator when in an operating mode.
voltage from a first voltage

                                                                   18
                                 Case 6:21-cv-00793 Document 1-8 Filed 07/30/21 Page 20 of 20




           Claim 10                                                          Accused Products
regulator when in an operating       See supra claim element [1d].
mode;

[10b] transitioning from the         Each Accused Product performs transitioning from the operating mode to a sleep mode, the
operating mode to a sleep            transition comprising deactivation of inputs of the circuit section.
mode, the transition
comprising deactivation of           See supra claim element [1e].
inputs of the circuit section;
and
[10c] delivering to the circuit      Each Accused Product performs delivering to the circuit section a standby voltage from a second
section a standby voltage from       voltage regulator when in the sleep mode, the standby voltage being less than the supply voltage
a second voltage regulator           and sufficient to preserve an information item stored in a memory element.
when in the sleep mode, the
standby voltage being less than      See supra claim element [1f].
the supply voltage and
sufficient to preserve an
information item stored in a
memory element.




                                                                     19
